DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022, has been entered.
 
Continuity and Status of Claims
4.	This application is a continuation of application serial no. 16/370,086 filed March 29, 2019 (now issued as U.S. Patent No.10,900,356), which is a continuation of application serial no. 14/397,787 filed October 29, 2014 (now issued as U.S. Patent No. 10,294,787).  In view of the RCE filed 15 July 2022, applicant’s after-final amendment filed 21 June, 2022, has been entered (including the 37 CFR 1.132 Declaration filed therewith).  Prior to the amendment, claims 1-2, 4-8, 16-19, 21-27, 43-45, and 68-90 were pending in the application.  In the amendment, claims 5-8, 22-27, 43-45, 72-75, and 82-90 are canceled.  Accordingly, after entry of the amendment, claims 1-2, 4, 16-19, 21, 68-71, and 76-81 are pending; of these, claims 1, 16, 68, and 76 are independent.  All of the currently pending claims have been examined in the present Office action.

Priority
5.	It is noted that, in view of applicant’s claim amendments, all of the currently pending claims appear to be supported by the disclosure of applicant’s prior-filed provisional application (Application No. 61/687,630, filed 30 April 2012).  Accordingly, the effective filing date for all of the currently pending claims is the filing date of the provisional application; i.e., 30 April 2012.  The Parrott reference (i.e., U.S. Patent Application Publication No. 2014/0312678) applied in at least some of the rejections set forth in the previous Office action has a Pre-AIA  35 U.S.C. 102(e) prior art date of 05 November, 2012 (i.e., the international filing date of the PCT application underlying the Parrott U.S. application).  Accordingly, Parrott is not prior art relative to the currently pending claims and the claim rejections based on Krekeler in view of Parrott set forth in the previous Office action are withdrawn.

Claim Rejections - 35 USC § 102
6.	Claim(s) 1-2, 4, 16-19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krekeler, U.S. Patent No. 3,205,015.
Krekeler discloses a bit (cutter bit 9; see Fig. 1 or Fig. 2) for use during excavation and mining operations, the bit having a front region (generally, the right side of the cutter bit 9, as viewed in Figs. 1-2) and an opposite rear region (i.e., the left side of the cutter bit 9, as viewed in Figs. 1-2), the bit comprising: 
a head portion (i.e., the upper portion of the cutter bit 9 that is not received within the perforation 7 of the socket member 1 in Figs. 1-2); 
a mounting portion (shank 8) secured to the head portion and configured to be inserted into a mount (i.e., the socket element 1) and to be releasably retained by the mount (with reference, for example, to Fig. 1, Krekeler discloses a pivoting locking means 13 that retains the bit shank 8 within the socket element 1 and that can be pivoted in a clockwise direction, against the bias of a spring 17, to allow removal of the bit shank; see col. 3, lines 40-55); 
a rear shoulder surface (i.e., the abutment surface 9a) disposed on the head portion in the rear region of the bit and configured to interface with the mount (see Krekeler col. 3, lines 31-33: “... an abutment surface 9a may be provided on the bit head to engage the top of the socket member”) when the mounting portion is releasably retained by the mount; and 
a rear rounded transition disposed in the rear region of the bit between the head portion and the mounting portion, wherein the rear shoulder surface comprises at least a portion of the rear rounded transition (the Krekeler drawing figures (e.g., Fig. 1) show at least a slight rounding at the transition between rear shoulder surface 9a and the rear sidewall of the shank 8. Furthermore, it is considered that any 90 degree transition between two planar surfaces (such as the Krekeler transition in question) will inherently include at least some degree of rounding since it is virtually impossible to form a completely sharp corner, particular when the part in question is formed from metal, as is the Krekeler device; accordingly, Krekeler at least inherently discloses a rounded transition).
With respect to claims 2 and 18-19, Krekeler further discloses a rounded transition disposed in the front region of the bit between the head portion and the mounting portion and configured to provide a clearance between the head portion and the mount when the mounting portion is retained by the mount (see, e.g., the solid line portion of Fig. 1 or Fig. 2); this clearance is configured to permit (i.e., is capable of permitting) insertion of a bit-removal tool between the head portion of the bit and the mount.
With respect to claims 4 and 21, the Krekeler rear rounded transition is configured to interface with the mount (in Figs. 1-2, Krekeler depicts the rear rounded transition interfacing with the mount).
With respect to independent claim 16, Krekeler further discloses a mount (i.e., the socket receptacle 1) having a receptacle (perforation 7).
With respect to claim 17, the Krekeler mount has a top surface (e.g., the surface that is contacted by the bit rear shoulder surface 9a).  The top surface is adjacent the receptacle 7 and extends to a front side of the receptacle (see Fig. 1).  


Claim Rejections - 35 USC § 103

7.	Claims 68-71 and 76-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krekeler, U.S. Patent No. 3,205,015 in view of Jurgen, U.S. Patent No. 5,201,569.
Krekeler discloses a bit (cutter bit 9; see Fig. 1 or Fig. 2) for use during excavation and mining operations, the bit having a front region (generally, the right side of the cutter bit 9, as viewed in Figs. 1-2) and an opposite rear region (i.e., the left side of the cutter bit 9, as viewed in Figs. 1-2), the bit comprising: 
a head portion (i.e., the upper portion of the cutter bit 9 that is not received within the perforation 7 of the socket member 1 in Figs. 1-2); 
a mounting portion (shank 8) secured to the head portion and configured to be inserted into a mount (i.e., the socket element 1) and to be releasably retained by the mount (with reference, for example, to Fig. 1, Krekeler discloses a pivoting locking means 13 that retains the bit shank 8 within the socket element 1 and that can be pivoted in a clockwise direction, against the bias of a spring 17, to allow removal of the bit shank; see col. 3, lines 40-55); 
a front rounded transition is disposed on a front region of the bit between the head portion and the mounting portion and provides a clearance between the head portion of the bit and the mount when the mounting portion is releasably retained by the mount (see, e.g., the solid line portion of Fig. 1 or Fig. 2);
a rear shoulder surface (i.e., the abutment surface 9a) disposed on the head portion in the rear region of the bit and configured to interface with the mount (see Krekeler col. 3, lines 31-33: “... an abutment surface 9a may be provided on the bit head to engage the top of the socket member”) when the mounting portion is releasably retained by the mount.
Krekeler does not specifically disclose that the radius of the front rounded transition is at least 20 percent of a front-to-rear length of the mounting portion, as recited in independent claims 68 and 76.
In the same field of endeavor, Jurgen discloses a round bit (pick bit 1; Fig. 1) having a head 7 and a mounting portion (shaft 5) configured to be inserted into a mount (housing 2).  Jurgen discusses mitigating the danger of fracture between a bit head and shaft during use:

In order to mitigate the danger of a fracture between the bit head and shaft there is a relative big radius at this place of transition.

Jurgen col. 3, lines 8-11

Jurgen, thus, recognizes that fracture mitigation in cutter bits at the transition between the head and shaft is affected by the size of the radius of curvature at the transition (i.e., a relatively larger radius of curvature between the head and shaft provides a relatively greater resistance to fracturing during use).  Accordingly, Jurgen demonstrates that the prior art recognizes that the size of the radius at this type of transition is a result-effective variable impacting fracture propensity.  Accordingly, one of ordinary skill in the art could readily have arrived at applicant’s claimed radius range through routine experimentation to determine an optimum radius of curvature range for reducing fracture propensity.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable ranges for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the range recited.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the Krekeler front rounded transition with a radius within the range recited.
With respect to claim 69, the clearance provided by the Krekeler front rounded transition is configured to permit (i.e., is capable of permitting) insertion of a bit-removal tool between the head portion of the bit and the mount.
With respect to claims 70 and 80, Krekeler further discloses a rear rounded transition disposed in the rear region of the bit between the head portion and the mounting portion, wherein the rear shoulder surface comprises at least a portion of the rear rounded transition (the Krekeler drawing figures (e.g., Fig. 1) show at least a slight rounding at the transition between rear shoulder surface 9a and the rear sidewall of the shank 8. Furthermore, it is considered that any 90 degree transition between two planar surfaces (such as the Krekeler transition in question) will inherently include at least some degree of rounding since it is virtually impossible to form a completely sharp corner, particular when the part in question is formed from metal, as is the Krekeler device; accordingly, Krekeler at least inherently discloses a rounded transition).
With respect to claims 71 and 81, the Krekeler rear rounded transition is configured to interface with the mount (in Figs. 1-2, Krekeler depicts the rear rounded transition interfacing with the mount).
With respect to independent claim 76, Krekeler further discloses a mount (i.e., the socket receptacle 1) having a receptacle (perforation 7).
With respect to claims 77-79, the Krekeler mount has a top surface (e.g., the surface that is contacted by the bit rear shoulder surface 9a).  The top surface is adjacent the receptacle 7 and extends to a front side of the receptacle (see Fig. 1).  The Krekeler front rounded transition is configured to provide a clearance between the head portion and the top surface of the mount when the mounting portion is retained by the mount (see, e.g., the solid line portion of Fig. 1 or Fig. 2); this clearance is configured to permit (i.e., is capable of permitting) insertion of a bit-removal tool between the head portion of the bit and the mount.

Response to Arguments
8.	Applicant's arguments submitted with the response filed 21 June, 2022, have been fully considered as discussed below.   
	With respect to independent claims 1 and 16, as indicated above, the amended claims are considered to be supported by applicant’s provisional application, such that the Parrott reference (U.S. 2014/0312678) is no longer prior art.  Accordingly, the rejections based on Parrott set forth in the previous Office action are withdrawn.  A new rejection of these claims, however, has been advanced herein, in view of the broadened claim language.
	Regarding independent claims 68 and 76, applicant’s arguments and the 37 CFR 1.132 Declaration of Oswald C. Zaayman have been fully considered.  Although a new ground of 
rejection is advanced herein with respect to independent claims 68 and 76, the Declaration is still seen to be relevant in that it addresses the criticality of the front rounded transition radius range recited in these claims.
	Turning to the merits of the Declaration, it is initially noted that MPEP 716.02(d) II. sets forth the following regarding showings of unexpected results presented to establish criticality of a claimed range:

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

	The Declaration discusses the results of stress testing or finite element stress analysis as follows:
-	In paragraph 16, the Declaration states that, with respect to “existing designs”, stresses (determined via finite element analysis) in the pry-out notch are on the order of 110 to 130 MPa;
-	Paragraph 17 indicates that stresses at the front transition in “my invention” are  “only 81MPa and 84 MPa”;
-	Paragraph 19 appears to compare the paragraph 16 and paragraph 17 results, stating that, “in one embodiment of my design, the increased radius” lowers stresses from 130MPa to 84MPa.
	The Declaration, thus, appears to offer one result outside the claimed range (in paragraph 16) and one result inside the range (in paragraph 17) and a comparison of the two results (in paragraph 19).  It is considered that a comparison of only one result inside with only one result outside the claimed range is insufficient to show criticality of the claimed range, particularly in view of the relatively large and open-ended radius range claimed (i.e., “at least 20% of a front-to-rear length of the mounting portion”).  Further, the Declaration fails to specify the actual radii (expressed either in length dimensions or as percentages of the front-to-rear mounting portion length) used to generate the “outside” and “inside” stress results.  Accordingly, it is not possible to relate the results to any specific portion of the recited range or to evaluate the criticality of the comparison to the break-point of the range in question (i.e., at least 20%).
MPEP 716.02(d) further sets forth the following regarding showings of unexpected results:

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 

(citation omitted).  

In the present case, the objective evidence of nonobviousness offered by applicant’s Declaration (i.e., the one stress testing/analysis result outside the claimed range and the one stress testing/analysis result inside the claimed range) is clearly not commensurate in scope with the relatively broad open-ended range claimed, particularly when it is not clear what actual radii  were used to generate the “outside” and “inside” stress results.  
The Declaration, thus, is insufficient to establish the criticality of the range recited in claims 68 and 76.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        01 September 2022/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672